By the Court

Warner, Judge.
There was a demurrer to the deelarafcion in this case, upon the ground the words alleged to have been spoken by the defendant were not actionable. If the laws of the country did not protect female character from such slanderous imputations, we should deeply regret it. In actions for slander we understand the rule to bo, that the words alleged to have been spoken are to be taken in that sense which is most natural and obvious, and in which those to whom they are spoken will *551bo sure to understand tliom. — Starkie on Slander, 49, 50, 51, 52. Applying the words alleged in the declaration to this test, wo can entertain no doubt as to their import and moaning. By the 5th section of the 10th division of the penal code, it is declared, any man or woman who shall commit adultery or fornication, or adultery and fornication, shall be severally indicted, and punished by fine or imprisonment at the discretion of the court. — Princess Dig. 646. The law presumes a loss to the plaintiff from the publishing the slanderous words, when a person is charged with the commission of a crime.— Starkie on Slander, 12; Martin vs. Stilwell, 13 John. Rep. 275.
The reason given why the words in this declaration have not boon held actionable in Great Britain is, That such defamation is only cognizable in the spiritual courts, and not punishable by the temporal courts ; although in Jones vs. Herne, Chief Justice Willes said, if it was now res integra he should hold calling a woman a whore in public company was actionable.' — Starkie on Slander, 24, 25. To impute incontinency to a female in Jjondon is actionable, because by the custom of the city she is liable to bo carted for the offence.— Starkie on Slander, 27. As we have seen by the penal code of this State, the offence of adultery and fornication is indictable and punishable in the temporal courts, and, consequently, to charge a person with either offence is actionable. Let the judgment of the court below be reversed, and the cause reinstated.